department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b program c city country d number e dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called b the purpose of b to award scholarships for post-secondary education in agriculture related degree programs at colleges universities or technical schools the program will be limited to those in the united_states and c is the scholarship is to be used for tuition and fees b will be publicized on a website and social media channels you will also send a press release to agricultural and traditional news media contacts letter catalog number 58263t you will give up to d scholarships provided there are a sufficient number of eligible recipients in amounts of e dollars each subject_to possible future increases to reflect inflation for educational costs the scholarships are not renewable and scholarship recipients are not eligible for future scholarships to be eligible for the scholarship the candidate must bea high school senior graduate or a student enrolled at a college university or technical school plan to enroll in full-time undergraduate study for the applicable academic year at an accredited or bona-fide college university or vocational-technical school and not be related to any member of the selection committee the selection committee will consist of an independent group of agribusiness professionals no members of the committee will at the time be employees or directors of the organization or your related for-profit entity this committee will choose the recipients based on academic achievement school community involvement and a written essay scholarship checks will be made payable to the respective educational_institution for deposit to the student’s bursar account to be used only for tuition and fees required for the enrollment or attendance of the student at the educational_institution the transmittal letter to the educational_institution will i require such institution to apply the funds to the student's tuition and fees only if the student is enrolled at and remains in good standing at such educational_institution and ii require the educational_institution to return unused funds if the student does not continue to be enrolled and in good standing you will retain records relating to the evaluation and selection of scholarship recipients the amount and purpose of each grant and any correspondence received from educational institutions relating to scholarship recipients in the event that a grantee violates the terms of a grant you will make a reasonable attempt to ensure the proper use of grant funds or to recover such funds and shall not make any further disbursements of grant funds for the benefit of a grantee until the violation of the grant terms is remedied you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
